MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018 ME 21 
Docket:	      Han-17-273	
Submitted	
  On	Briefs:	 November	29,	2017	
Decided:	     February	6,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                           	
                                          v.	
                                           	
                                   BETTY	L.	FRENCH	
	
	
HJELM,	J.	

       [¶1]		Betty	L.	French	appeals	from	a	judgment	convicting	her	of	hindering	

apprehension	 (Class	 D),	 17-A	 M.R.S.	 §	 753(1-B)(A)(3)	 (2017),	 obstructing	

government	administration	(Class	D),	17-A	M.R.S.	§	751(1)	(2017),	and	refusing	

to	submit	to	arrest	(Class	D),	17-A	M.R.S.	§	751-B(1)(B)	(2017),	entered	by	the	

court	(Hancock	County,	R.	Murray,	J.)	after	a	jury	trial.		French	argues	that	the	

court’s	instructions	to	the	jury	on	the	justification	of	defense	of	premises,	see	

17-A	M.R.S.	§	104	(2017),	were	incorrect.		Because	a	citizen	is	not	justified	in	

using	 nondeadly	 force	 against	 a	 law	 enforcement	 officer	 for	 the	 purpose	 of	

defending	one’s	premises,	see	17-A	M.R.S.	§	108(1-A)	(2017),	French	was	not	

entitled	to	that	instruction,	and	we	affirm	the	judgment.		
2	

                                  I.		BACKGROUND	

      [¶2]	 	 The	 evidence,	 viewed	 in	 the	 light	 most	 favorable	 to	 the	 State,	

entitled	the	jury	to	find	the	following	facts	beyond	a	reasonable	doubt.		See	State	

v.	Lajoie,	2017 ME 8,	¶	2,	154 A.3d 132.	

      [¶3]		On	March	18,	2016,	Maine	State	Trooper	Jacob	Ferland	arrived	at	

French’s	 residence	 in	 Verona	 to	 execute	 a	 search	 warrant	 as	 part	 of	 an	

investigation	into	thefts	in	which	French’s	stepson	was	a	suspect.		During	the	

search	of	the	residence,	Ferland	found	personal	property	bearing	the	stepson’s	

name.		 Ferland	 informed	 French	and	 her	husband	that	if	the	stepson	 did	 not	

turn	himself	in,	Ferland	would	apply	for	an	arrest	warrant.		Later,	Ferland	did	

that	and	obtained	an	arrest	warrant	for	the	stepson.		

      [¶4]		Just	more	than	a	week	later,	on	March	27,	2016,	Ferland,	in	uniform	

and	driving	a	marked	police	vehicle,	returned	to	French’s	residence.		On	arrival,	

Ferland	 knocked	 on	 the	 door,	 thereby	 pushing	 the	 door	 open	 completely,	

announced	 his	 presence,	 and	 stepped	 into	 the	 kitchen.	 	 Ferland	 informed	

French	and	her	husband	that	he	now	had	the	arrest	warrant	for	the	stepson.		

After	French’s	husband	went	upstairs	to	get	the	stepson,	French	told	Ferland	to	

leave	 the	 house.	 	 Ferland	 stepped	 outside	 the	 residence	 to	 call	 an	 assistant	

district	attorney,	but	when	he	tried	to	reenter	the	house	the	door	was	locked.		
                                                                                                3	

Ferland	announced	that	he	would	break	down	the	door	if	he	were	not	permitted	

to	enter.			

        [¶5]		Shortly	thereafter,	the	stepson	exited	the	house	and	was	taken	into	

custody	by	another	officer.		Ferland	then	informed	French	that	he	was	arresting	

her	for	hindering	apprehension,	but	as	he	walked	towards	her,	French	backed	

into	the	house	and	put	her	hands	in	her	sweatshirt	pocket.		Ferland	followed	

her	 into	 the	 house,	 pulled	 French’s	 hands	 out,	 and	 attempted	 to	 place	 her	 in	

handcuffs.		French	pulled	away	from	Ferland,	retreating	into	the	kitchen	where	

the	 two	 became	 engaged	 in	 a	 physical	 struggle	 that	 lasted	 roughly	 eight	

minutes,	 with	 occasional	 intervention	 by	 French’s	 husband	 and	 daughter	 in	

support	of	French,	until	Ferland	ultimately	was	able	to	handcuff	French.1				

        [¶6]		French,	her	husband,	and	her	daughter	were	charged	with	various	

offenses	 as	 a	 result	 of	 the	 incident.	 	 For	 her	 part,	 French	 was	 charged	 with	

hindering	apprehension,	obstructing	government	administration,	and	refusing	

to	submit	to	arrest.		She	pleaded	not	guilty	to	each	charge,	and	in	March	2017,	

the	court	held	a	one-day	jury	trial	encompassing	all	charges	against	each	of	the	

three	defendants.			




   1		Using	a	cell	phone,	another	family	member	recorded	much	of	the	struggle	between	Ferland	and	

French.		At	trial,	the	recording	was	admitted	in	evidence	and	played	for	the	jury.			
4	

         [¶7]		Without	objection	from	any	party,	in	its	instructions	that	pertained	

to	the	charges	against	French,	the	court	instructed	the	jury	on	the	justifications	

of	 self-defense	 and	 defense	 of	 a	 third	 person,	 and	 defense	 of	 premises.2	 	 The	

jury3	found	French	guilty	of	all	three	charges.4		The	court	later	sentenced	her	to	

concurrent	 jail	 terms	 of	 three	 days	 for	 refusing	 to	 submit	 to	 arrest	 and	

forty-eight	 hours	 on	 each	 charge	 of	 hindering	 apprehension	 and	 obstructing	

government	 administration.	 	 French	 timely	 appealed.	 	 See	 15	 M.R.S.	 §	 2115	

(2017);	M.R.	App.	P.	2(a),	(b)(2)(A)	(Tower	2016).5			

                                          II.		DISCUSSION	

         [¶8]	 	 French	 argues	 that	 the	 court’s	 instructions	 to	 the	 jury	 on	 the	

justification	of	defense	of	premises	were	deficient	because	the	court	failed	to	

inform	the	jurors	of	the	legal	standards	prescribing	when	a	law	enforcement	

officer	 may	 lawfully	 enter	 a	 residence	 without	 the	 occupant’s	 permission.		

French	 goes	 on	 to	 argue	 that	 omission	 of	 this	 legal	 principle	 from	 the	




     2		Neither	party	requested	the	court	to	differentiate	among	the	charges	when	it	instructed	the	jury	

on	the	justifications.			
   	
   3		Several	jurors	were	excused	during	the	course	of	the	trial,	and	ultimately,	with	the	consent	of	

the	parties,	see	M.R.U.	Crim.	P.	23(b),	the	jury	comprised	eleven	members.			
   	
   4		The	jury	also	found	French’s	husband	and	daughter	guilty	of	all	charges	filed	against	them.			

   	
   5		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

prior	to	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).	
                                                                                                    5	

instructions	 prevented	 the	 jury	 from	 being	 able	 to	 find	 that	 Ferland	 illegally	

entered	the	residence	and	that,	consequently,	French	was	justified	in	her	use	of	

nondeadly	force	against	him	for	the	purpose	of	defending	her	premises.6		We	

need	 not	 engage	 in	 a	 substantive	 examination	 of	 French’s	 challenge	 to	 the	

court’s	instructions	regarding	the	defense	of	premises	because	French	was	not	

entitled	 to	 that	 instruction	 in	 the	 first	 place.	 	 See	 Lajoie,	 2017 ME 8,	 ¶	 14,	

154 A.3d 132  (stating	 that	 jury	 instructions	 are	 reviewed	 for,	 among	 other	

things,	 whether	 instructions	 correctly	 describe	 the	 governing	 law	 in	 all	

necessary	respects).	

       [¶9]		As	a	general	matter,	a	person	who	is	licensed	or	privileged	to	be	on	

a	 particular	 premises	 is	 justified	 in	 using	 a	 reasonable	 degree	 of	 nondeadly	

force	against	another	in	order	to	defend	the	premises	to	the	extent	the	person	

reasonably	 believes	 that	 such	 force	 is	 necessary	 to	 prevent	 or	 terminate	 a	

criminal	trespass.		See	17-A	M.R.S.	§	104(1);	see,	e.g.,	State	v.	Cannell,	2007 ME
30,	¶¶	5,	10,	916 A.2d 231;	State	v.	Neild,	2006 ME 91,	¶¶	10-14,	903 A.2d 339;	

State	v.	Dyer,	2001 ME 62,	¶¶	5-12,	769 A.2d 873.		




   6		French	makes	a	related	argument	that,	based	on	the	record	evidence,	the	court	erred	by	denying	

her	motion	for	judgment	of	acquittal,	see	M.R.U.	Crim.	P.	29,	because	she	was	justified	in	using	force	
against	Ferland	to	defend	the	premises.		This	argument	fails	for	the	reasons	explained	in	the	text.	
6	

      [¶10]	 	 When	 nondeadly	 force	 is	 directed	 against	 someone	 whom	 the	

actor	 knows	 or	 should	 know	 is	 a	 law	 enforcement	 officer,	 however,	 the	

availability—and	 the	 extent—of	 any	 justification	 for	 the	 use	 of	 force	 is	

significantly	more	circumscribed,	as	established	in	17-A	M.R.S.	§	108(1-A).		See	

State	v.	Dumond,	2000 ME 95,	¶	12,	751 A.2d 1014 (discussing	limitations	on	a	

citizen’s	right	to	use	nondeadly	force	against	a	law	enforcement	officer);	State	

v.	 Austin,	 381 A.2d 652,	 654	 (Me.	 1978)	 (“From	 examination	 of	 section	 108,	

together	with	sections	107	and	752,	it	becomes	clear	that	the	[L]egislature	did	

not	intend	section	108	to	give	a	person	 the	right	to	resist	a	law	enforcement	

officer’s	use	of	reasonable,	nondeadly	force	to	effect	an	arrest,	whether	legal	or	

illegal.”);	see	also	Butler	v.	Killoran,	1998 ME 147,	¶	11,	714 A.2d 129 (stating	

that	“a	statute	dealing	with	a	subject	specifically	prevails	over	another	statute	

dealing	 with	 the	 same	 subject	 generally”).	 	 Section	 108(1-A)	 applies	 here	

because	the	undisputed	evidence	establishes	that	when	French	used	nondeadly	

force	against	Ferland	as	he	was	trying	to	arrest	her,	French	knew	that	Ferland	

was	a	law	enforcement	officer:	the	two	had	had	contact	about	a	week	earlier	

when	Ferland	executed	a	search	warrant	at	French’s	residence	while	she	was	

present;	 on	 the	 date	 of	 the	 incident	 Ferland	 was	 in	 uniform	 and	 driving	 a	
                                                                                         7	

marked	 cruiser;	 and	 French	 testified	 that	 she	 was	 not	 surprised	 that	 he	 had	

returned.			

      [¶11]		Section	108(1-A)	states	in	full,	

            A	 person	 is	 not	 justified	 in	 using	 nondeadly	 force	 against	
    another	person	who	that	person	knows	or	reasonably	should	know	
    is	 a	 law	 enforcement	 officer	 attempting	 to	 effect	 an	 arrest	 or	
    detention,	regardless	of	whether	the	arrest	or	detention	is	legal.		A	
    person	is	justified	in	using	the	degree	of	nondeadly	force	the	person	
    reasonably	believes	is	necessary	to	defend	the	person	or	a	[third]	
    person	against	a	law	enforcement	officer	who,	in	effecting	an	arrest	
    or	detention,	uses	nondeadly	force	not	justified	under	section	107,	
    subsection	1.	
            	
(Emphasis	added.)			

      [¶12]		In	other	words,	pursuant	to	the	plain	language	of	this	statute,	the	

only	 circumstance	 where	 a	 citizen	 may	 be	 entitled	 to	 use	 nondeadly	 force	

against	a	law	enforcement	officer	who	is	arresting	or	detaining	someone,	or	is	

attempting	to	do	so,	is	for	the	purpose	of	defending	herself	or	a	third	party—

and	 even	 in	 that	 situation,	 the	 citizen	 is	 justified	 in	 using	 nondeadly	 force	

against	an	officer	only	when	the	officer	uses	excessive	force	or	knows	that	the	

arrest	 or	 detention	 is	 illegal,	 see	 17-A	 M.R.S.	 §	 107(1)	 (2017).	 	 See	 Dumond,	

2000 ME 95,	 ¶	 12,	 751 A.2d 1014;	 Austin, 381 A.2d	 at	 654-55.	 	 The	 plain	

language	of	section	108(1-A)	does	not	 authorize	a	citizen’s	use	of	 nondeadly	

force	against	a	law	enforcement	officer	who	is	arresting	or	detaining	someone,	
8	

or	attempting	to	do	so,	for	any	other	purpose—including	defense	of	premises.		

See State	v.	Christen,	2009 ME 78,	¶	12,	976 A.2d 980 (stating	that	we	review	

“questions	 of	 statutory	 interpretation	 de	 novo”	 by	 first	 looking	 to	 the	 plain	

language	 of	 the	 statute).	 	 This	 reflects	 a	 legislative	 judgment	 that	 the	 use	 of	

nondeadly	 force	 against	 a	 law	 enforcement	 officer,	 who	 is	 arresting	 or	

detaining	someone	or	attempting	to	do	so,	may	be	justified	only	in	very	limited	

circumstances—where	personal	safety	is	at	risk	and	not	where	other	interests,	

such	 as	 private	 property,	 are	 implicated.	 	 As	 we	 have	 stated,	 through	 its	

enactment	of	section	108(1-A)	“[t]he	[L]egislature	has	thus	cast	the	advantage	

on	 the	 side	 of	 law	 enforcement	 officers,	 leaving	 the	 person	 arrested	 in	 most	

cases	 to	 pursue	 his	 rights,	 not	 through	 violent	 self-help,	 but	 through	 prompt	

hearing	before	a	magistrate	with	prompt	consideration	for	release	on	bail	or	

personal	recognizance.”		Austin, 381 A.2d	at	655 (footnote	omitted).		

       [¶13]	 	 This	 means	 that	 pursuant	 to	 section	 108(1-A),	 French	 was	 not	

entitled	 to	 use	 nondeadly	 force	 against	 Ferland—who	 was	 trying	 to	 arrest	

her—for	the	purpose	of	defending	her	premises,	regardless	of	the	lawfulness	of	

Ferland’s	entry	into	the	residence	or	his	resulting	presence	inside.			

       [¶14]	 	 Here,	 in	 addition	 to	 its	 instructions	 on	 defense	 of	 premises,	 the	

court	instructed	the	jury	on	French’s	use	of	force	against	Ferland	for	purposes	
                                                                                  9	

of	self-defense	or	defense	of	a	third	person.		Pursuant	to	the	second	sentence	of	

section	 108(1-A),	 quoted	 above,	 self-defense	 or	 defense	 of	 a	 third	 person—

where	generated	by	the	evidence—is	available	as	a	justification	for	the	use	of	

force	against	a	law	enforcement	officer.		The	justification	of	defending	a	person,	

however,	is	distinct	and	separate	from	the	justification	of	defending	premises.		

Compare	 17-A	 M.R.S.	 §	 108	 (2017),	 with	 17-A	 M.R.S.	 §	 104.	 	 Because	 the	

Criminal	 Code	 does	 not	 create	 a	 justification	 that	 allowed	 French	 to	 use	

nondeadly	force	against	Ferland	in	order	to	defend	her	premises,	she	was	not	

entitled	to	any	instruction	on	that	issue.		Therefore,	any	error	in	the	substance	

of	the	defense	of	premises	instruction	cannot	entitle	French	to	relief	on	appeal	

because	the	court	instructed	the	jury	on	a	defense	to	which	she	was	not	entitled.			

	       The	entry	is:	

                        Judgment	affirmed.		
	
	     	    	     	     	    	
	
Robert Van Horn, Esq., Van Horn Law Office, Ellsworth, for appellant Betty L.
French

Toff Toffolon, Dep. Dist. Atty., Prosecutorial District VII, Ellsworth, for appellee
State of Maine


Hancock County Unified Criminal Docket docket number CR-2016-352
FOR CLERK REFERENCE ONLY